It is ordered and adjudged that the judgment of the said Court of Appeals and that of the court of common pleas be, and the same are hereby reversed for the reason that the action was one at law and was not referable at common law and is not referable by statute except upon consent of the parties. There was no consent of the parties to refer the case to a referee, but only a consent to refer the case to a master commissioner. The consent to refer to a master commissioner being only a consent to a *Page 606 
limited reference, cannot be enlarged by the court into a general reference.
Judgment reversed.
MARSHALL, C.J., KINKADE, ROBINSON, MATTHIAS and ALLEN, JJ., concur.